Citation Nr: 1455941	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-17 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for vertigo.

2.  Entitlement to an initial compensable rating for residuals of a left middle finger strain.

3.  Entitlement to an initial compensable rating for a left foot heel spur.

4.  Entitlement to an initial compensable rating for a right foot heel spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to February 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction currently resides with the Muskogee, Oklahoma RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified before the undersigned Veterans Law Judge at an October 2013 hearing held at the RO.  Unfortunately, due to technical difficulties, a transcript was not produced.  In April 2014, the Veteran requested to appear before the Board at a new hearing to be conducted via videoconference.  Therefore, a remand is required to fulfill the Veteran's hearing request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing per his request.  Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the claims folder. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




